--------------------------------------------------------------------------------

Exhibit 10.1
 
[logo.jpg]
STATE BOARD OF ADMINISTRATION
OF FLORIDA
1801 HERMITAGE BOULEVARD
TALLAHASSEE, FLORIDA 32308
(850) 488-4406
POST OFFICE BOX 13300
32317-3300
RICK SCOTT
GOVERNOR
AS CHAIRMAN
JEFF ATWATER
CHIEF FINANCIAL OFFICER
AS TREASURER
PAM BONDI
ATTORNEY GENERAL
AS SECRETARY
ASH WILLIAMS
EXECUTIVE DIRECTOR & CIO

 
ADDENDUM NO. 4
to
REIMBURSEMENT CONTRACT
 
Effective: June 1, 2011
(Contract)
 
between
 
FEDERATED NATIONAL INSURANCE COMPANY
(Company)
 
NAIC # 10790
 
and
 
THE STATE BOARD OF ADMINISTRATION OF THE STATE OF FLORIDA (SBA)
 
WHICH ADMINISTERS THE FLORIDA HURRICANE CATASTROPHE FUND (FHCF)
 
PREAMBLE
 
It is Hereby Agreed, effective at 12:00:01 a.m., Eastern Time, June 1, 2011,
that this Contract shall be amended as follows:
 
ARTICLE  V - DEFINITIONS
 
(19)         Loss Occurrence
This term means the sum of individual insured Losses incurred under Covered
Policies resulting from the same Covered Event. "Losses" means all incurred
losses under Covered Policies, including Additional Living Expenses not to
exceed 40 percent of the insured value of a Residential Structure or its
contents and amounts paid as fees on behalf of or inuring to the benefit of a
policyholder, and excludes allocated or unallocated Loss Adjustment Expenses.
 
(30)         Ultimate Net Loss
 
 
(a)
This term means all Losses of the Company under Covered Policies in force at the
time of a Covered Event, as defined under (9) above, prior to the application of
the Company's FHCF Retention, as defined under (28) above, and reimbursement
percentage, and excluding loss adjustment expense and any exclusions under
Article VI herein, arising from each Loss Occurrence during the Contract Year,
provided, however, that the Company's Ultimate Net Loss shall be determined in
accordance with the deductible level written under the policy sustaining the
loss.


 
1

--------------------------------------------------------------------------------

 

Article VI(18), (19), (22), (26), and (29) shall be amended as follows:
 
ARTICLE VI - EXCLUSIONS
 
(18)
Any liability of the Company for extra contractual obligations or liabilities in
excess of original policy limits. This exclusion includes, but is not limited
to, amounts paid as bad faith awards, punitive damage awards, or other
court-imposed fines, sanctions, or penalties; or other amounts in excess of the
coverage limits under the Covered Policy.

(19)
Any losses paid in excess of a policy's hurricane limit in force at the time of
each Covered Event, including individual coverage limits (i.e., building,
appurtenant structures, contents, and additional living expense), or other
amounts paid as the result of a voluntary expansion of coverage by the insurer,
including, but not limited to, a waiver of an applicable deductible. This
exclusion includes overpayments of a specific individual coverage limit even if
total payments under the policy are within the aggregate policy limit.

(22)
Amounts paid to reimburse a policyholder for condominium association loss
assessments or under similar coverages for contractual liabilities.

(26)
Property losses that are proximately caused by any peril other than a Covered
Event, including, but not limited to, fire, theft, flood or rising water, or
windstorm that does not constitute a Covered Event, or any liability of the
Company for loss or damage caused by or resulting from nuclear reaction, nuclear
radiation, or radioactive contamination from any cause, whether direct or
indirect, proximate or remote, and regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.

(29)
Any losses under liability coverages.

 
Approved by:


Florida Hurricane Catastrophe Fund
By: State Board of Administration of the State of Florida





By:        
Ashbel C. Williams
 
Date
 
Executive Director & CIO
   





Approved as to legality:
                By:        
Gary A. Moreland
 
Date
 
Assistant General Counsel
     
FL Bar ID#0702765
     
Federated National Insurance Company
   



Michael H. Braun, President
Typed/Printed Name and Title



By:  /s/ Michael H. Braun
 
7/5/2011
Signature
 
Date

 
2

--------------------------------------------------------------------------------